Exhibit 10.1
EXECUTION COPY
October 26, 2010
Vishay Intertechnology, Inc.
63 Lincoln Highway
Malvern, Pennsylvania 19355-2120

     Re:   Consent under Vishay Intertechnology, Inc. Fourth Amended and
Restated Credit Agreement dated as of June 24, 2008, as amended to the date
hereof, and as further amended from time to time (the “Credit Agreement”) by and
among Vishay Intertechnology, Inc. (the “Company”), the Permitted Borrowers, the
Lenders party thereto (the “Lenders”) and Comerica Bank, as Administrative Agent
for the Lenders (the “Agent”).

Ladies and Gentlemen:
     Reference is hereby made to the Credit Agreement. Except as specifically
defined to the contrary herein, capitalized terms used in this Consent shall
have the meanings given them in the Credit Agreement.
     The Company and the Permitted Borrowers have requested that the Required
Lenders consent to the incurrence of additional unsecured convertible Debt (the
“New Additional Debt”) by the Company on the terms summarized in that certain
Indicative Term Sheet attached hereto (the “Indicative Term Sheet”), such New
Additional Debt not being otherwise permitted under Section 8.4 of the Credit
Agreement. The Company also intends to repurchase up to $275,000,000 of its
common shares (“Stock Repurchases”) and has requested that the Required Lenders
consent to the Stock Repurchases, such Stock Repurchases not otherwise permitted
under Section 8.1 of the Credit Agreement.
     The Company has designated (the “Designation”) the Indicative Term Sheet,
this Consent and any other related information or materials furnished to the
Lenders in connection with the New Additional Debt, the Stock Repurchases and
this Consent as confidential and subject to the terms of Section 13.13 of the
Credit Agreement.
     Based upon the Agent’s receipt of the approval of the Required Lenders, the
Agent hereby confirms the Consent of the Required Lenders to the Company’s
incurrence of the New Additional Debt and the making of the Stock Repurchases,
subject to the following terms and conditions:

 



--------------------------------------------------------------------------------



 



     1. The New Additional Debt shall be unsecured, but otherwise pari passu in
right of payment to the Indebtedness on customary terms and conditions
substantially consistent with the Indicative Term Sheet and otherwise reasonably
acceptable to the Agent, as confirmed to the Company by the Agent, and shall be
convertible into common stock of the Company on customary terms and conditions
reasonably acceptable to the Agent, again as confirmed to the Company by the
Agent.
     2. The New Additional Debt shall be issued by the Company on or before
January 31, 2011, and both immediately before and immediately after the issuance
of the New Additional Debt (after taking into account this Consent), no Default
or Event of Default shall have occurred and be continuing under the Credit
Agreement.
     3. The New Additional Debt (i) shall be in an original principal amount not
to exceed $275,000,000, (ii) and shall be non-amortizing and have a maturity
date extending at least beyond December 31, 2017.
     4. The Company shall also be entitled to make cash Stock Repurchases under
this Consent in an aggregate amount not to exceed the amount of the gross
proceeds of the New Additional Debt received by the Company, such Stock
Repurchases to be consummated on or before January 31, 2011.
     5. The Company undertakes (i) on the date of issuance of the New Additional
Debt or as promptly as practicable thereafter, to provide Agent with copies of
the principal documentation governing such New Additional Debt, (ii) on the date
of issuance of the New Additional Debt, to provide Agent with evidence
satisfactory to Agent of the issuance of the New Additional Debt and
(iii) within 5 Business Days of the consummation of any Stock Repurchases under
this Consent, to deliver to Agent evidence reasonably satisfactory to Agent (in
form and detail) confirming such Stock Repurchases, and in the case of each of
subclauses (ii) and (iii) hereof, certifying as to the non-existence, as of the
applicable dates of such transactions, of any Default or Event of Default.
     The Company and the Permitted Borrowers hereby agree that, on the date of
issuance of the Additional Debt, they will repay the Indebtedness, pursuant to
the requirements of Section 4.9(c) and Section 2.19(a) of the Credit Agreement,
as applicable, provided that any amounts repaid under Section 2.19 shall be
available for reborrowing thereunder.
     This Consent shall be of no further force and effect if the New Additional
Debt has not been issued on or before January 31, 2011, unless such date is
extended by the Required Lenders.
     This Consent is limited to the specific matters described above and shall
not be deemed to be a waiver or consent to any other matter, including without
limitation any failure to comply with any provision of the Credit Agreement or
any other Loan Document, or to apply to any other financial covenant or any
other reporting period, or to amend or alter in any respect the term and
conditions of the Credit Agreement (including without limitation all conditions
and requirements for Advances), the Notes or any of the other Loan Documents
except as

2



--------------------------------------------------------------------------------



 



specifically stated herein, or to constitute a waiver or release by the Lenders
or the Agent of any right, remedy, Default or Event of Default under the Credit
Agreement or any other Loan Documents, except as specifically set forth above.
Furthermore, this Consent shall not affect in any manner whatsoever any rights
or remedies of the Lenders with respect to any other non-compliance by the
Company, the Permitted Borrowers or any Subsidiary with the Credit Agreement or
the other Loan Documents, whether in the nature of a Default or an Event of
Default, and whether now in existence or subsequently arising.
     By signing and returning a counterpart of this letter to the Agent, the
Company and the Permitted Borrowers acknowledge their acceptance of the terms of
this letter. This Consent shall not become effective unless and until
countersigned by the Company and the Permitted Borrowers and returned to the
Agent on or before the close of business on November 15, 2010, accompanied by an
officer’s certificate satisfactory to the Agent confirming the due
authorization, execution and delivery of this Consent by the Company and the
Permitted Borrowers.

            Very truly yours,



COMERICA BANK, as Agent
      By:   /s/  Rick Hampson             Its:     S.V.P.    

Acknowledged and Accepted
as of November 3, 2010:

       
VISHAY INTERTECHNOLOGY, INC.
 
   
By:
  /s/ Lior E. Yahalomi
 
   
 
   
Its:
  Executive VP and Chief Financial Officer
 
   
 
    PERMITTED BORROWERS:
 
    SILICONIX INCORPORATED
 
   
By:
  /s/ Lior E. Yahalomi
 
   
 
   
Its:
  Vice President and Chief Financial Officer
 
   

3



--------------------------------------------------------------------------------



 



        SILICONIX TECHNOLOGY C.V.
 
   
By:
  /s/ Lior E. Yahalomi
 
   
 
  Lior E. Yahalomi of Siliconix Semiconductor, Inc.,
a General Partner of Siliconix Technology, C.V.
 
   
Its:
  Vice President and Chief Financial Officer
 
   

4



--------------------------------------------------------------------------------



 



AUTHORIZATION OF CONSENT
     The undersigned Lender hereby consents to the matters specified above on
the terms and conditions set forth in the attached Consent dated October 26,
2010 and authorizes the Agent to issue the foregoing Consent to the Company. The
undersigned Lender (for itself only), further acknowledges the Designation made
by the Company on page 1 of this Consent.

            Comerica Bank     [Lender]       By:   /s/  Richard C. Hampson      
Name:  Richard C. Hampson              

 



--------------------------------------------------------------------------------



 



AUTHORIZATION OF CONSENT
     The undersigned Lender hereby consents to the matters specified above on
the terms and conditions set forth in the attached Consent dated October 26,
2010 and authorizes the Agent to issue the foregoing Consent to the Company. The
undersigned Lender (for itself only), further acknowledges the Designation made
by the Company on page 1 of this Consent.

            JPMORGAN CHASE BANK, N.A.       By:   /s/ James A. Knight      
Name:   James A. Knight       Title:   Vice President            

 



--------------------------------------------------------------------------------



 



AUTHORIZATION OF CONSENT
     The undersigned Lender hereby consents to the matters specified above on
the terms and conditions set forth in the attached Consent dated October 26,
2010 and authorizes the Agent to issue the foregoing Consent to the Company. The
undersigned Lender (for itself only), further acknowledges the Designation made
by the Company on page 1 of this Consent.

            WELLS FARGO BANK, NATIONAL
ASSOCIATION (successor by merger to
Wachovia Bank, National Association)       By:   /s/ Robert G. McGill Jr.      
Name:   Robert G. McGill Jr.       Title:   Director            

 



--------------------------------------------------------------------------------



 



AUTHORIZATION OF CONSENT
     The undersigned Lender hereby consents to the matters specified above on
the terms and conditions set forth in the attached Consent dated October 26,
2010 and authorizes the Agent to issue the foregoing Consent to the Company. The
undersigned Lender (for itself only), further acknowledges the Designation made
by the Company on page 1 of this Consent.

            BANK LEUMI USA     [Lender]       By:   /s/ Dr. Avram Keusch      
Name:   Dr. Avram Keusch
Vice President            

 



--------------------------------------------------------------------------------



 



AUTHORIZATION OF CONSENT
     The undersigned Lender hereby consents to the matters specified above on
the terms and conditions set forth in the attached Consent dated October 26,
2010 and authorizes the Agent to issue the foregoing Consent to the Company. The
undersigned Lender (for itself only), further acknowledges the Designation made
by the Company on page 1 of this Consent.

            Bank of Tokyo-Mitsubishi UFJ Trust Company       By:   /s/ George
Stoecklein       Name:   George Stoecklein
Vice President            

 



--------------------------------------------------------------------------------



 



AUTHORIZATION OF CONSENT
     The undersigned Lender hereby consents to the matters specified above on
the terms and conditions set forth in the attached Consent dated October 26,
2010 and authorizes the Agent to issue the foregoing Consent to the Company. The
undersigned Lender (for itself only), further acknowledges the Designation made
by the Company on page 1 of this Consent.

            HSBC Bank USA, National Association       By:   /s/ Susanna C.
Satten       Name:   Susanna C. Satten
Assistant Vice President            

 



--------------------------------------------------------------------------------



 



AUTHORIZATION OF CONSENT
     The undersigned Lender hereby consents to the matters specified above on
the terms and conditions set forth in the attached Consent dated October 26,
2010 and authorizes the Agent to issue the foregoing Consent to the Company. The
undersigned Lender (for itself only), further acknowledges the Designation made
by the Company on page 1 of this Consent.

            Bank Hapoalim     [Lender]       By:   /s/ Lee Stenner       Name:  
Lee Stenner       By:   /s/ Ofer Vadot       Name:   Ofer Vadot, VP            

 



--------------------------------------------------------------------------------



 



AUTHORIZATION OF CONSENT
     The undersigned Lender hereby consents to the matters specified above on
the terms and conditions set forth in the attached Consent dated October 26,
2010 and authorizes the Agent to issue the foregoing Consent to the Company. The
undersigned Lender (for itself only), further acknowledges the Designation made
by the Company on page 1 of this Consent.

            Intesa Sanpaolo S.p.A.       By:   /s/ Luca Sacchi       Name:  
Luca Sacchi        Title:   VP                By:   /s/ Francesco DiMario      
Name:   Francesco DiMario        Title:   FVP   

 



--------------------------------------------------------------------------------



 



AUTHORIZATION OF CONSENT
     The undersigned Lender hereby consents to the matters specified above on
the terms and conditions set forth in the attached Consent dated October 26,
2010 and authorizes the Agent to issue the foregoing Consent to the Company. The
undersigned Lender (for itself only), further acknowledges the Designation made
by the Company on page 1 of this Consent.

            TD Bank, N.A.              [Lender]       By:   /s/ Marla Willner   
    Name:  Marla Willner            

 